OFFICE   OF THE ATTORNEY GENERAL OF TExhs
                               AUSTIN




flonorp&le Jo& 3. iiudd, Jr.
he~-&ator
            -t      Syrt6a or T6JLw
huotln, T640
m6rsQ-r                         O~lalon no. o-3917
                                ce:  Authority of Boar& of True
                                        to00 to P6QUiE6 06S’tstn
                                        aaount or toebahiqOdurin(i
                                        1937-S u b reQulolto to
                                        Od6bUobllYnt 5r prior 06r-
                                        ~la60 amalt.
                                        .
           In four l6tt6v or hi@ut al, 1941, rou subat         to
a0 the foll5vlng faaSs awl Qu6otiouo for 5ur oplnia,        to-vit:
            %6     t)oaFb 5s Truetees of th6 4-r      Be-
    tir mt SJo ten     h u r eq lmo ted
                                      Ia 6
                                         to lee~w6 a n
    o p lulwfr o ayao u& a r efp r zo
                                   d t& 6authcmtg    & Ixl
    llwtaUow                     6t wuat6eo ln r p p r o r -
                  5f th eB o a r d
    ifle Or deu#.0& 4It@&eatiOAO iC@ 662d66 NtfX6-
    Wt    o lk wa a o &OO
                        f tUdWA-0         l6mi66 iJ&th6
                                    ub o O*
    publio 80bo0ld ef Td?tno in th6 l937-38 8ahool
    yerc vu not of ours~6i6zlt 6xt6at to oluoLry
     a uo bl6rPiQ6 M a ar64i.tau6 you of 06wia6
     eaaord.Ug to repl8ti550   of t&6 beard of Two-
     tees of a46 mo.o&6~zletirssrnt &yotom.

           *hWw       t0 @6tOtiOIl5 Of tkAC%8&&6~ i%6-
     tlr6ra6at x&v, Y lmlub6r, m     other Iwjmts,
    must have C~l8tedtVBPty’OTo        years of
    or@U&lo     remtao b6fcw6 b6Lq eli@bl6    for
    ler via ret-t
             s         h lefSt0.  la o ld6r SOP a
    proon at th6 pmosnt time to hovs tvaaty or
    W6 76&W@Of 6&‘6&tdd          063V%od, it io ObViOUO
    th a t lueb -WA    O&kOt h&V6 eotablloh&    6OdAt   X0&’
    p r io rl6r via 6.In o-tlon      vith the ootabl%irh-
    la6lxt of p2%or aeIw.w   t3reat, 1 vidl to F6frrr
    YOU t5 mtia      4 Of thn %S6h6S’B6tirer#at       m
    o&VI06rteh x%Llb@ pMo0d by the PlorrQ 0.f TPUS-
     teas of t&a T6aaher Retir6?@aat Syrfea.        I &a
    ltwo h iohg
              e r eto
                  a OOW Of&      16ttelF Vr ittento
    the Attorney ChnCaI%&
                        under tit.  Of ~OV6d36l' 12,
    1937, r6quaotiag th6 opinion OS ttm Attoramy
    O6~rdlo~6rnl.q     owhrullq8    ~006dby   th6
    Boafd of Truetoea snd 6 oopy of th6 Attorney
    Qen6Pal'# opulionglv6n uud6r d8t6 orD666mb6r
    14, 1937. You vill obrerve th8t rullr@o ~$3
    an&#7 r ela l
                ti
                p6alr168llyt0th6                         -r            in
    E& a & t iOrF iOP l6Mi66                          rasJ b6    6Otrb-
              .

         'In Pegaml   to the nq ulPea6nto    as to the
    6xtent 88d n6tua-6 of oervloe    r6qulred fm a
    l6h661 y66E in order ror owh 06rvlae       to b6
    608Oider edU    l a l’6ditdJl67'602 Of OcrmiO6,
    th6%66h6rR6tL19116ot~t6mhfu                           oonaidered
    the roll-               r6$ulatloM        u     ninisnllll P6qulxe-
    B6ato I

                  “A tether             &&Xl be umdlted         vlth

                      as.niamaf~oonthoonaoo.l-
      ary bulo,         6seept a teaah6r in a oahool
      VhOO6       filll O&Od   7Ul'dMO   XlOt MloUllt
      toyaa8tbl,vhoVlllb6aPedltedvith
      hV-6                   t806hoO1p6rlfh6t68Oh60
      r0l. the                tLsafha6o6ldsahoolioin
      l600i~   f9P           th6    Oobooi   76~.

            “A fuU-6la6  t6tuWr ok&l     -     6h6
      teaoher vhoso rsguler   oalorled  aoajm-
      ration ror 06i66    r6Mwwd     60 6 t6&h-
      6r6Qualoor6x666dOhlor6ul6roalAr-
      i6d ooPqpeM8tiOnfOP w          0 St. r             06rvloe
      that al&h6 b6r6&6r6dinOtbr                          VO66-
      t1QM l&i16 raid p6roon 10 6a@g6d in
                 It 16 flmh6r prwlml   that
      ::~~OOiOtMtO        sad p6OH6 t-
      in higher eduaatlcmal i.mtLtutiona on a
      oaholamh3.p ehau aat b6 aanrtdered
      fUU-tiM   t6Mh6PO. 466oh6ro    In a night
      r6hoolan6AMurx?yb66io                         a060 POt Qoll-
      otltu66 eU.g%biUty                  for memlxbrtip.

          'TbsR6t~tB~tsmnoohoa           6XumtbW
    of tea6h6ro vhe aPe ylprying for a #emlee M-
    tlr656nt allov?uvJ~ rho bid not r6zd6P 06rv106




i
m-b16      Jaha 5. RI&%, Jr. j pae6 3


    in the l937-3& euhool year to the extent requfre&
    for 6U6h S6PViao In 6wh yWU’to h6V6 been. eon-
    sidered a oredltable year or oervlae.     The em-
    ployem of ouch persons in 1937-38 deduoted Pfve
    per aant of the 06Ury vhich vas paid to euah
    persona and remitted cuab deduct&one to the
    Teaahsr  Retirem6nt System. The T6aohe~ Ret--
    mat Syot6m Pccepted such five per cent conixl-
    butlona of ouah peroon8,  op6n6d aocounte,   al-
    rI.@ed mgmberahlp numbera, and credited ouah
    eontxlbutlaw   reoelved to the accounta OS cuah
    p6roono.
           “I vould l.Lks to have your opinion inolude
    anovere to the follovlng    queotlono:
              “1. Uould tho Borrd of Tmuteea t>a
        mrrying out th6 intent of th6 Retlrembnt
        Lav and vould it b6 leg6U.y proper if the
        Bomd ruled that a pwron had not emtab-
        li6hed arredlt for prior aervlae unlero ouch
        p6roox.i r6nd6P6d rarrvioe in 1937-38 to th6
        extent rsquimd for ouoh aervioe to be con-
        o!idered ac a aMditabl6 year of 8ervlceP
              m2. Uould the Beard oi !htote6o be
        OIcfging OUt th6 i.Ut6Xlt Of th6 H6tmt
        I&v and vould It be 16g6lly proper if the
        Board ruled that 8 p6roon vho 6atual.Q r6n-
        dOP6d 06PVb6  (LO 8 t6Wh6P   in th6 1937-38
        #Oh001 76OP t0 an. 6Xt6nt 1660 th6ll the 6X-
        t6nt required for 8-h service to be oop-
        lid6r 6d&d a w&.ltablet year of actrvlae had
        6ot6blUhed oredit for prior service ev6n
        though owh peraon~o 6ervlae ia 19X-38 ~66
        not ooluridered 6 oreditable    yoiw oi’ oer-
        viost
              “3. In the event your awver to Qu66-
        tlon #2 is ‘yefiB, In it vlthia the povere
        of the Board of Truoteee to set a minimum
        extent of eerv2ae in 1937-38 whloh mwt
        have been rendered by :E person before auah
        psraon vi11 be grented i2red.i.t ior prior
        cervioe?
~#wMblo    Jehn 53. RUdd, Jr.,      p&6   4



               *4.    If your awwer to Queetion #3 10
       'y60',    ‘IOU&i it   b6 X'68Oonab16 fOl’ th6 EMsrd
      to rule that a p6ruon who aatunlly rendor-
      ed 06rvieo es 6 t6aahor for et leart on6
      month in 1937-38 vould be granted aretit
      Sor prior 06rvioe?*
           On Nor6mb6r 7, 1937, th9 Bq6rd 6dopted certaiu      rallnge
inawdlng   X00. 3 6nd 7 reading e-0 tollovar
            “3. It vao mooad by Hr. #Lllo that a te6oh%r
    ln order to 6ot6bUoh ar6dlt r0r prior-06rvloo
    Mt f8&lVitbinOnO       Of th6 t&66   fO~Ov+as&%W-
    l.flartleno :
               *(a) -Me    VhOhU ‘iW@&t ill th0 Stat6
       prior    to the ~8tabUakment of the Syotxm,
       b ut
          vholo       not    tea o h iq
                                     dur ing
                                           th 6
                                              l%h o o l
       y6aP 1937-s 6h6ll* lf h6 leouroo 6lQ1Or-
       a6nt berorc, July 1, 1939 ezrb ii h6 aontin-
       ~0  t6aahbg r0r a period 0r f1v6 (5),aan-
       ooautlvs yoaro k ontltled to r6cefip6 opo-
       dlt faP pPl6P-oecrle%.
               l(b) mano   vho 10 8 Mmb6P   do t&6
       wr           or a16 00h00l ybsr 1937-38, 1.0.~
       anyon     vho lo rogubPly empby6d u 8 teaoh-
       6r at 6h6 b6gLnni.q of the oohoolp66r        1937-
       38 cab vho bq@o         aontr%butLng and pays his
       MUlb6POhip      f66 t0 th%   8yOt6El tOP hi0   ril'Ot
       oorqpbnratim ftw th6 year, r6gardl6ee of
       vh6nh6vaolnot6mployedaoat6aahe~in
       96X&U rfLoll b6 9lltitd9d
                              t0 P96OiVO UP6dit
       for prior-oorviae .

             *(a) Anyone vim YII 8 tclmhor at any
       IAm%during 6h6 ticrh00lyeOrl99;$6-37 8&lLh0
       becomoo amwiber during the oahooly66rl937-
       38 &all b6 entitled to rbobive ccedit Sor
       prior-rervlee.   (Iotlo% th6t la modified by
       x0* 7)
              %0t10n yall oecond6d by nior Yood6 6nfJ OS*-
     rl6d.”
wblm        Jnhn 9. Rudd, Jr.,    p6@% 5


             “7. Hr. Mills moved th6t a p6roon vho
       taught for at 16aot 4* 5ontho or the full e6hool
       tom durln& th6 la62 66hool y66z aould eot8bliah
       his prlcw-aorvlo6 wedit ii ho taught. for
       length of tim6 durl.q tho who01 ye6r 1937-J7   at
       a roeular salmy on full-time employm6nt and mud6
       ombe~ohip conttibutlono.    Motion vaa reoandrrd by
       Mine WOO&Iand aerriod."




            “seu.3....
            “(1)     All poreon   uho 6re towhero   on th6
       date w or vhlch t&6 RI-         t Byoton is ootab-
       lioh9d oholl boainw a65bbro 00 of that date u
       6 oandltion or th9z.r 6qplope6nt unlooo Vlthlll
       ti porlod of nirmty (PO) days aStar Soptomb6r 1,
       1937, any ouah tea&m    rhaU file vita tho 6tw.o
       Board of Trwteeu     on a formp~eo6slb6dby     lu6h
       Board, a nOtjn9 Of hi8 616atiOl3 not t0 be COVOP-
       6d in th6 ~~5b8POhip  Of th6 -atdun Sad a duly
       oxomtod v6Av6r of 631 prooslrt and prorpootlvo
       beAeJrit0 l?sob voad oth6rvloo inure to hLn on
       a66ount 0r hi6 partl6tpatioIl ln th6 RotLmmoiat
       ayotem.
            .(2)     Be-         Sept6mb6r 1, 19% urd
       sherafter any t6whor        t666W.ng for tho Sirrt
       time b   To x u sh a ll b eo o me l umber of th6 Re-
       tirem6nt SyatbPl 0.a a oonditlon of hir emlploy-
       m6nt.
             I. . . .

                “(5)  Anyon%vho hm tmght in the stoto of
       ‘26X&9    in M00~d6nCe vlth th6 tOPmaOf thi8 bat,
       ~~h$eh~t&~%-;O%~                   %z:%if:
       beooeuo a tea6hm 17Litbintvo 2f year6 of the
       date on vhlokr t&la Aot becanea eSS6ctiv6, and
       if he oantinues ua ewb Sor 6 p6riod OS Slve
       (5) commwive     yeaP&, be 6ntitlod to refmlv6
       uredit act resultlag  b%noflCe f’or p&o*-s6rvl6e
       ac provided for in thla hct . *
             “sec.   4.
          “(1)  Under auuh rules 6md regulations as
    the State hard of Trusteea shall adopt eaoh
    peraon vho valf a teacher, as deftid   Ln thi8
    Act, at any time during the year immediately
    preaedhg the ectahlicthm8nt of the syrtem, and
    vho becomes a meaber duriq the first year of
    operation of the Retirement Syetom, or vho la
    a memberat the be@mlng of the sahool year
    1937-38, ahall file a dotailod atatenmnt of all
    Texac service, w a teacher, rendered by him
    prior to the date of eetabllahment. of the Rs-
    tiremeat System for vhlch he alaIm credit.
           ‘(2) The stat0 Board of Trwteoc &all
     fix aud detemnino by appropriate rules end regu-
     latlona hov much eervioe in any year la equiva-
     lent to one year of service, but in no oace
     shall    more than one year of aervioe be wedit-
     able for all         eervias in on0 sahool year.
             “(3)    Subject to tho above reatrictiow
     and to such other rule8 and rogulatlona            aa the
     State Board oi Trwteoa may adopt, the State
     Board or Trwteoa &mll verUy and adjwt,    a8
     80on M pra8tlcablO Wter the itUng or such
     atatemente of eervioe,         the aorvice   therein
     claksed.
             aI. . . . I

            In makhg ita rule8 and regulationa and in laming
or iflthholding prior-service   crertlflaatea, the State Ward of
Tpwteee mwt     stay within the boundarioo fixed by zhe et&two.
While a reading of Seotfon 4(l) by Staelf mLght Lndloate that
it dealt only vith the question of filing the etatomemt, vo
think it rather clear that vhen read in connection vlth other
parta of the Act thie section also deal8 with ths.fundemental
queatlon of vhat fa43t.e entitle a men to credit for prior-eervlte.
If he vaa a teacher at any time duxQ.ng1936-37 and became a
iuomberduring 1937-36, or vae a member at the beg5.m.Ug of the
echo01 gear 1937-36, he beoame entitled to uredit for prior aer-
vice.   Me are of the opinion that it vat poeelblo aa a mattor
of lav for a nmn to become a member dur3.q 1937-38 vlthout act-
ually teaoting a8 m&h a@ four and a half months. Also ve
yIonoreble Jahn 8. Rudd,                or..   yage     7


Wlieve t+at a man might have been a number at the begirU.ng
;,;gf;;T   sod not have taki,&c four and e half montha durin&
         . In other yarda, by requlriq four end a half mo~tha
of teeohhg in 1937-36 vould be LmpoaLnga burden heavier than
omtemplated by statute.    On thic phase of the qwstlon the
Board may Squire only (1) vhether he beo.sme a memberdur-
~37-36, or (2) vhether he VIM a member st the be&nning of the
8ehool year 1937-36. Hovever, a “member” mwt be a ttier      a8
*fined in Section l(3), and a oertala uaount of actual toeoh-
i,g ~~e~~qu5.red    to be ehovn in eatabllahing a pereon ae be-
              . But, no more actual teauhing OM be required to
be ehovn than vould tend reaaowbbly to lend credence to the
&aim that ewh pereon vas a bona fide teaohm et the beginnbg
of s37-36 or for ease time during the perr.    where ie no rola-
tubwhip betveon tho 4m0unt of wtual to4uhbg     nooeeaary to
aowtltute a year’s oreditable  eervioe and tiho eaeount uiiloh
awt have been rendered in 1937-36 to eetaUeh                                oruUt     for prior
80rv100.
              x0113   firat        quetei02i     i8    tamr0r0        sns~0rsd   in   the    mgr-
tive   and   your eeoond           in   the afflrmatlvo~
             Your third qwrtioa ie anewred in the tisirmative.
Mvever, tho time 80 fixed am tho minimumin our opinian met
be of ehort    duration.  In reply to your fourth queetion, ve are
lwliwd      to the belies that lf a peraon ehould oatablieh t&et
he hOku2d a bOntrWt           t0    tOWh       t&0    year   1937-s     &    onbarked       qp0n
hle eervIeo, but vae forced to quit beoswe ai come lllneae.
ewh 88 tsbereuloelr,  ten day8 after oomsmnaiiagto teaah, he
oould claim orodit for prior ecrvloo.  Honoe ve doubt that tho
&abimw oould          be flxed at a month, or for a fonger porlod                           than
8 day.

                                                                 Your8 very truly




                                                                                              COMMIREL